Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION


 Response to Amendment
As a result of the amendments to the claim, the 112(b) rejection over Claims 1-20 has been withdrawn. 
Also, the 102(a)(1) prior art rejection has been withdrawn. See new grounds of rejections. 
Claims 1, 4-14, 18, and 20 are currently pending in this Office Action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-11, 13-14, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vaccarella (US 2015/0272158, hereon referred to as “Vaccarella ‘158”) in view of Evans (X-rated Easter bunnies deliver SEX TOYS disguised as eggs on streets of New York, mirror.co) and Vaccarella (US 2018/0177208, hereon referred to as Vaccarella ‘208).
Regarding Claim 1, Vaccarella ‘158 discloses a surprise gift apparatus comprising: an opaque (2, 4, chocolate is opaque) hollow container having an approximate ovoid outer surface (12c, 12 d, and 2, 4), said hollow container comprised of two or more sections that cooperate with each other to form an ovoid shape when connected and are attached to each other by friction fit elements (“engagement means”, paragraphs 31-33); a novelty contained within said container (accessory item, paragraph 2); and an outer packaging layer (sheet material 14) formed around the outer surface of said container (Fig. 6). Vaccarella ‘158 does not specifically recite an adult sexually themed gift or novelty; however, since Vaccarella ‘158 is generic to any items constitute a “surprise for the consumer”, to select adult themed items would have been an obvious matter of choice. In any case, Evans is relied on to teach a combination of Easter eggs gifts holding an adult theme gift such as vibrators (see page 1). The gifts are “disguised as Easter Eggs” (5th line). 
Therefore, since both Vaccarella ‘158 and Evans are both directed to Easter egg themed products, both having a product stored therein, it would have been obvious to one of ordinary skill in the art to store adult themed gifts within the hollow container. 
Vaccarella ‘208 is also relied on to teach similar containers, comprising a plastic ovoid hollow container, wherein the plastic container is opaque or transparent materials (paragraph 20). Therefore, since both the Vaccarella references are both directed to ovoid containers comprising a chocolate shell and contains a surprise gift therein, it would have been obvious to one of ordinary skill in the art to use an opaque plastic container based on design choice. Also, if it is construed that Vaccarella ‘158 does not disclose a “friction fit element”, Vaccarella’208 is also relied on to teach a mean of engaging two complementary ovoid sections using a snap action or form fit (paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art to use known engagement means such as a form fit or snap action engagement to secure the two half containers together. 
Regarding Claim 7, Vaccarella ‘158 further wherein said hollow container is made from chocolate (paragraph 19).
Regarding Claim 8, Vaccarella ‘158 further teaches wherein said hollow container is additionally dipped in chocolate (paragraph 19 and Fig. 2); that is Vaccarella ‘158 discloses superimposed layer of 
Regarding Claim 9, Vaccarella ‘158 further discloses wherein said hollow container (12c, 12d) is encased within a pre-formed hollow chocolate egg (2, 4).
Regarding Claim 10, Evans is relied on to teach a combination of Easter eggs gifts holding an adult theme gift such as vibrators (see page 1). The gifts are “disguised as Easter Eggs” (5th line). 
Regarding Claim 11, Vaccarella ‘158 further disclose wherein said novelty is wrapped in a protective covering (16, 20, Fig. 6). 
Regarding Claim 13, Vaccarella ‘158 further discloses wherein said outer packaging layer is aluminum (paragraph 21). 
Regarding Claim 14, Vaccarella ‘158 is silent to wherein the outer packaging layer is black and red and containers branding markings; however, as proposed in the rejection of Claim 6, Evans is relied on to show that it would have been obvious to one of ordinary skill in the art to provide branding markings on the outer packaging (see image on page 1). The particular color would have been an obvious matter of design choice. 
Regarding Claim 18, as discussed in Claim 1, the combination with respect to Vaccarella ‘158 discloses a kit for the preparation of an adult sexually-theme surprise gift apparatus, comprising: an opaque hollow container having an approximate ovoid outer surface (2, 4, Fig. 6 of Vaccarella ‘158), said container being made from chocolate (paragraph 19 of Vaccarella ‘158), said hollow container comprised of two or more sections that cooperate with each other to form an ovoid shape when connected and are attached to each other by friction fit elements (paragraph 31-33 of Vaccarella ‘158, or paragraph 38 of Vaccarella ‘208); and an outer packaging layer formed around the outer surface of said container (14, 18, Fig. 6 of Vaccarella ‘158), said outer packaging layer being aluminum (paragraph 21 of Vaccarella ‘158). As applied in Claim 14, Evans is relied on to teach said packaging further containing branding markings.
Claim 20 is rejected for reasons similar to Claim 10. 


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1, further in view of Bowden et al. (US 2007/0148384).
Regarding Claim 4, Vaccarella ‘158 discloses wherein the hollow container is plastic (paragraph 20) but is silent to specifically wherein said hollow container is made from a biodegradable or compostable plastic. Bowden is relied on to teach known biodegradable plastic compositions which can be formed into containers, especially containers in contact with food (see abstract, paragraph 15, and 162). Therefore, since both Vaccarella ‘158 and Bowden are directed to food packages, particularly inedible containers in contact with food, it would have been obvious to use Bowden’s composition to provide a biodegradable plastic container. 
Regarding Claim 5, Vaccarella ‘158 is silent to wherein said hollow container is made from a plant based material selected from the group consisting of: cornstarch, mushroom mycelium composite material, protein-polysaccharide polymers, and seaweed. However, as similarly applied to Claim 4, Bowden is relied on to teach wherein the container comprises cornstarch (paragraph 58). Therefore, to include cornstarch would have been obvious to one of ordinary skill in the art to provide a biodegradable container. 
Regarding Claim 6, Vaccarella ‘158 is silent to wherein said hollow container is made from pulped card or pulped paper. However, as similarly applied to Claim 4, Bowden is relied on to teach a biodegradable container, and further teaches wherein the container is made of pulped paper (paragraph 141-143). It would have been obvious to one of ordinary skill in the art to use pulped paper material to achieve a biodegradable container. 


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 11, further in view of Sdahl (US 2021/0009330).
Regarding Claim 12, Vaccarella ‘158 is silent to wherein said protective covering is selected from the group consisting of cellophane, biodegradable or compostable plastic, and protein-polysaccharide material. Sdahl is relied on to teach a protective covering for similar products .i.e. hollowed container having a novelty gift inside (paragraph 3). Sdahl further discloses a protective . 

Response to Arguments
Applicant’s argument in the response filed 5 Jan 2022 has been considered, but is found not persuasive over the new grounds of rejections. 
Applicant argues that Vaccarella ‘158 does not disclose a container that is opaque. However, the argument is found not persuasive because the container of Vaccarella is a plastic hollow container encased in chocolate. Also, there is no indication that the plastic material is transparent or clear. In any case, the chocolate material is construed to be opaque. Applicant further argues that Vaccarella does not disclose any form of friction fit type mechanism to secure the container; however, Vaccarella explicitly recites “This container typically comprises two half-shells 12a and 12b coupled mouth to mouth by simple contact or by engaging means with front engagement” (emphasis added, paragraph 31)which is construed to be a friction fit. In any case, the argument is rendered moot in view of the new grounds of rejection which relies on Vaccarella’208 to teach the opaque container and the friction fit engagement means. 
As to applicant’s argument regarding the Evan’s reference, applicant argues that the Evan’s article is not an adult novelty within an egg shape container, but an egg shaped sexual device in a conventional wrapper and box. However, the argument is not persuasive because Evan provides a showing of placing an adult sexually-theme gift within an ovoid container (i.e. the aluminum wrapping), and more generally a concept of placing adult sexually themed gift within an egg themed gift. Since Vaccarella is also directed to placing an article within an egg themed container, it would have been obvious to one of ordinary skill in the art to substitute the article in Vaccarella with an adult-sexually 

Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792